Citation Nr: 0402382	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the head, neck and upper thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1953 to July 1956.  His DD Form 214 shows that his 
military occupational specialty (MOS) was Parachute Rigger 
(464.17); and that he held the Parachutist Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
residuals of injuries to the head, neck and upper thoracic 
spine sustained in fall from a horse while on active duty. 

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action.  


REMAND


The veteran's DD Form 214 and a copy of his service 
separation examination were received at the RO in August 
1956.  

The record shows that the RO requested the claimant's service 
medical records in May 1992.  A response from the National 
Personnel Records Center (NPRC), received in July 1992, 
stated that those records would have been stored in the area 
which sustained the greatest damage in a 1973 fire at that 
facility.  The only service medical record provided was a 
clinical record cover sheet showing that the claimant had 
been seen at the U.S. Army Hospital, Fort Campbell, Kentucky, 
in December 1955, for a condition unrelated to the current 
claims.

The claimant has reported treatment for his back condition at 
the base hospital at Fort Lee, Virginia, in 1954; for his 
right thumb condition at the base hospital, Fort Campbell, 
Kentucky, in 1955; and reported postservice treatment for his 
back condition by private physicians between 1965 and 1992.  
He further named two individuals who have knowledge of his 
claimed conditions.  

The record shows that the claimant's own request for copies 
of his service medical records from Fort Lee, Virginia, 
received a response that no such records were available from 
that facility.  The record shows that the RO has made no 
effort to obtain "morning" or sick reports from the 
National Personnel Records Center (NPRC), or similar records 
from the National Archives and Records Administration (NARA).  
Neither has the RO sought to obtain certified lay statements 
from the individuals named by the claimant as having 
knowledge of his inservice injuries.  

The records available through NARA's Modern Military Records 
branch are not usually retrievable by the names of individual 
service members (these records are instead stored at the 
NPRC).  Rather, the documents in its possession are the 
records of military units (ships, bases, posts, regiments, 
etc.) rather than of individual service members.  Requests to 
NARA should identify the particular unit or installation from 
which "morning" or sick reports are needed, and the most 
specific dates.  

The claims folder also includes a VA Form 10-7131 from the 
VAMC, Oklahoma City, Oklahoma, showing that the claimant was 
hospitalized at that facility in July 1973.  The claimant has 
further reported treatment at the VAMC, Bonham, Texas, and at 
the VAMC, Muskogee.  Those records and any other records of 
treatment of the claimant at the named facilities must be 
obtained and associated with the claims folder.  

The claimant has also identified private physicians or 
chiropractors who treated him for his claimed injuries during 
the period shortly after service separation and for 
protracted periods thereafter, including Dr. Reed from Atoka, 
Oklahoma; Dr. Rippee of Atoka, Oklahoma; Dr. Spellman of 
Atoka, Oklahoma; Dr. Dingle of Atoka, Oklahoma; and Dr. 
Hayes.  The RO must obtain from the claimant medical record 
release authorizations (VA Forms 21-4142) for each of the 
named physicians or chiropractors, and request the complete 
clinical records of their treatment of the claimant.  

The case is Remanded for the following actions:

1.  Ask the veteran to identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers from whom he has received 
treatment for his claimed residuals of 
injuries to the head, neck and upper 
thoracic spine sustained in fall while on 
active duty.  With any necessary 
authorization from the veteran, attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
attempt to obtain copies of all clinical 
records pertaining to treatment of the 
veteran in the possession of Drs. Reed 
from Atoka, Oklahoma; Dr. Don Rippee of 
Atoka, Oklahoma; Dr. Leonard Spellman of 
Atoka and Durant, Oklahoma; Dr. Donald 
Dingle of Atoka, Oklahoma; and Dr. Hayes.  
Further, obtain all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Bonham, Texas; all clinical 
records pertaining to treatment of the 
veteran at the VAMC, Oklahoma City, 
Oklahoma, including all records of his 
hospitalization at that facility in July 
1973; and all clinical records pertaining 
to treatment of the veteran at the VAMC, 
Muskogee, at any time.  

2.  Obtain from the claimant a statement 
identifying each unit in which he served while on 
active duty, most particularly after his 1954 
accident.  Then request all "morning" or sick 
reports from the National Personnel Records Center 
(NPRC), or similar records from the Director, 
National Archives and Records Administration 
(NARA).  The request to the Director, NARA, must 
specifically identify the units in which the 
veteran served at the time he was treated in 
service for his claimed head, neck and upper back 
injuries.  

3.  Ask the claimant to provide certified 
statements from all individuals who have any eye-
witness or first-person knowledge of his injuries 
sustained in a 1954 fall from a horse.  

4.  Upon completion of the above-requested 
development, the readjudicate the claims for 
service connection for residuals of head, neck and 
upper back injuries alleged to have been incurred 
in a 1954 fall from a horse while on active duty in 
light of the additional evidence obtained.

5.  Ensure that all provisions of the Veterans 
Claims Assistance Act of 2000 are properly applied 
in the development of the claim.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


